N()TE: ThiS order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
MICHAEL ADAMOWICZ AND ELIZABETH
FRASER, (AS EXECUTORS OF THE ESTATE OF
MARY ADAMOWICZ, DECEASED,
AND MICI~IAEL ADAMOWICZ INDIVIDUALLY),
Plain.tiffs-Appellants,
V.
UNITED STATES,
Resp0ndent-Appellee.
2012-5053
Appea1 from the United States Court of Federa1
C1aims in case no. 08-CV-888, Senior Judge Lawrence S.
Margolis.
ON MOTION
0 R D E R
The appellants move without opposition for an 122-
day extension of tin1e, until July 23, 2012, to file their
opening brief and appendix

ADAMOWICZ V. US 2
Upon consideration thereof
lT IS 0RDERED THATZ
The motion is granted No further extensions
FoR THE CoURT
MAR 2 1 2012 /S/ Jan H0rba1y
Date J an Horb aly
Clerk
cc: Frederick l\/I. Sembler, Esq.
Jeffrey D. Kling1nar1, Esq.
- FlLED
321 us ccom o1=APPsALs son
gus renew macon
MAR 21-2012
.lANHORBAlV
ClBK